DETAILED ACTION
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elastomeric material configured to stretch over a girth of the retractable leash at a mid-portion of the retractable leash” of claim 1, the “at least one rigid or semi-rigid member extending along one of a longitudinal axis of the tubular member and a lateral axis of said tubular member” of claim 6, the “waste-bag receptacle” of claim 7, the “hook and loop attachments between the leash cover and a retractable leash housing” of claim 9, the “strips of fur that have a width of between 1 and 2 inches and that encircles the interior of the first and second ends” of claim 10, the “reflector, glow in the dark material, and a lighted element” of claim 12,  the “at least one side pocket” of claim 13, the “pocket within an interior of the leash cover” of claim 15, the “elastic band extending around the inner circumference of the second end” of claim 16, and the “at least one strap” of claim 18 must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 18, 22, 24, and 26.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 6-9, 12, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (EP 2878218A1).
	a. Regarding claim 1, Arnold discloses a leash cover 1 for a retractable leash 4 comprising a tubular member [FIG. 11] having a first end configured to facilitate a human hand entering the first end [a first opening 2 through which a hand can be inserted into the space delimited by the protective covering 1 [0057]], said first end retaining an open configuration even when a human hand is not inserted in said first end and a second end having an elastomeric material configured to stretch over a girth of the retractable leash at a mid-portion of the retractable leash and to hold the tubular member in a static position at said mid-point on the retractable leash [elastic band 31 arranged in the channel, which is stretched when the retractable dog leash 4 is pushed through the second opening 3 and which holds the protective cover 1 on the retractable dog leash 4 [0059], FIG. 11], wherein when the second end is positioned at the mid-point of the retractable leash [FIG. 11], the first end of the tubular member extends beyond a gripping portion 5 of the retractable leash by at least 3 inches [FIG. 11]; and said first end of the tubular member being devoid of any constricting element designed to constrict the first end around a wrist of a user [FIG. 11]. 
b. Regarding claim 6, Arnold discloses the cover as recited in claim 1 having the open configuration of the second end of the tubular member [FIG. 11]. Arnold further teaches the tubular member has at least one rigid or semi-rigid member extending along one of a longitudinal axis of the tubular member and a lateral axis of said tubular member, said rigid or semi-rigid member configured to retain the open configuration of the second end of the tubular member [to make the protective cover from a rigid material [0030]].
	c. Regarding claim 7, Arnold teaches the cover as recited in claim 1 having leash cover 1. Arnold further teaches the leash cover includes waste-bag receptacle 12 [pocket 12, for example for dog waste bags or treats [0048]].
d. Regarding claim 8, Arnold discloses the cover as recited in claim 1, wherein the tubular member has a pre-formed region at a top-most portion of the tubular member to facilitate the ability of a person to operate a leash-locking feature 6 of the retractable leash with their thumb without interference by the tubular member [an operating part 6 of the retractable dog leash 4 are arranged in the space delimited by the protective cover 1 [0058]; FIG. 11].
e. Regarding claim 9, Arnold discloses the cover as recited in claim 1, further comprising hook and loop attachments between the leash cover and a retractable leash housing to secure the leash cover to the retractable leash housing [fastening device can have fastening means such as clip fasteners or hook and loop fasteners [0018]].  
f. Regarding claim 12, Arnold discloses the cover as recited in claim 1, further comprising one of a reflector, glow in the dark material, and a lighted element [for the protective covering to have a lamp holder for, in particular, subsequent attachment of a lamp, in particular a flashlight [0033]]. 
	g. Regarding claim 13, Arnold discloses the cover as recited in claim 1, wherein the leash cover further comprises at least one side pocket 12 configured to store waste bags or pet treats [pocket 12, for example for dog waste bags or treats [0048]]. 
	h. Regarding claim 16, Arnold discloses the cover as recited in claim 1, wherein the leash cover is secured to a leash housing body by an elastic band 31 extending around the inner circumference of the second end to reversibly secure the leash cover to the retractable leash housing body [elastic band 31 arranged in the channel, which is stretched when the retractable dog leash 4 is pushed through the second opening 3 and which holds the protective cover 1 on the retractable dog leash 4 [0059], FIG. 11].
	i. Regarding claim 17, Arnold discloses the cover as recited in claim 1, wherein the first end of leash cover 1 extends about 3 inches from an end portion of a pistol grip 5 of retractable leash 4 [FIG. 11]. 
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold (EP 2878218A1) as applied to claim 1 above, and further in view of Stone (US Patent Publication 2016/0058082).  
	a. Regarding claim 2, Arnold teaches the cover as recited in claim 1 including the tubular member [FIG. 11]. Arnold further teaches an insulation layer [protective covering is preferably designed to thermally insulate the space it surrounds from the environment [0029]]. Arnold does not specifically teach an insulation layer inside the tubular member. Stone teaches insulation layer 14 inside tubular member 12 [outer shell 12 may include an optional insulation inner layer 14 to provide additional warmth [0022]] for the purpose of providing a hand and animal leash cover that includes an insulation layer inside a tubular member configured to surround an individual's hand while holding a leash retracting device to provide additional warmth to keep hands and fingers warm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold to include an insulation layer inside the tubular member as taught by Stone because doing so would have provided a hand and animal leash cover that includes an insulation layer inside a tubular member configured to surround an individual's hand while holding a leash retracting device to provide additional warmth to keep hands and fingers warm.  
	b. Regarding claim 3, Arnold in view of Stone teaches (references to Stone) the cover as recited in claim 2 having insulation layer 14 inside tubular member 12. Arnold in view of Stone does not specifically teach the insulation layer is reversibly removable to enable the washing of the insulation material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold in view of Stone to include an insulation layer that is reversibly removable to enable the washing of the insulation material because doing so would have provided for removing the insulation layer for ease of repair or cleaning and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.  
c. Regarding claim 4, Arnold in view of Stone teaches (references to Arnold) the cover as recited in claim 2 having the insulation layer [protective covering is preferably designed to thermally insulate the space it surrounds from the environment [0029]]. Arnold further teaches the insulation material comprises fur [protective covering can be made, at least in part, from a flexible woven or knitted fabric, or from a nonwoven material, or from a fur [0030]]. 

6. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold (EP 2878218A1) as applied to claim 1 above, and further in view of Kafka et al. (US Patent Publication 2016/0095364).
a. Regarding claim 5, Arnold teaches the cover as recited in claim 1. Arnold does not specifically teach the cover comprises one of head liner material or neoprene material. Kafka teaches cover 10 comprises one of head liner material or neoprene material [formed of a water resistant flexible fabric of neoprene treated with a durable water repellant (DWR) finish [0035]] for the purpose of providing a hand warmer pouch in which hands are not inserted into a tubular cavity formed of a water resistant flexible fabric of neoprene treated with a durable water repellant (DWR) finish to provide a thermal barrier as well as wind and water resistance. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold to include one of head liner material or neoprene material as taught by Kafka because doing so would have provided a hand warmer pouch in which hands are not inserted into a tubular cavity formed of a water resistant flexible fabric of neoprene treated with a durable water repellant (DWR) finish to provide a thermal barrier as well as wind and water resistance.  

7. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold (EP 2878218A1) in view of Stone (US Patent Publication 2016/0058082)as applied to claim 2 above, and further in view of Gay (US 41,146).
a. Regarding claim 10, Arnold in view of Stone teaches (references to Arnold) the cover as recited in claim 2 having the insulating material comprises fur [protective covering can be made, at least in part, from a flexible woven or knitted fabric, or from a nonwoven material, or from a fur [0030]]. Arnold in view of Stone teaches (references to Stone) the cover as recited in claim 2 having the insulating material that encircles the interior of the first and second ends [outer shell 12 may include an optional insulation inner layer 14 to provide additional warmth [0022]]. Arnold in view of Stone does not specifically teach the insulating material comprises strips of fur. Gay teaches insulating material that comprises strips of fur b b [b b are the strips of fur or skin of a thicker or heavier quality forming a protection to the edges of the skins at the ends of the muff, col. 3 lines 6-9] for the purpose of providing a hand cover with insulating material that comprises strips of fur to protect the edges of the fur from wear and rendering the cover more durable and improving its appearance. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold in view of Stone to include insulating material that comprises strips of fur as taught by Gay because doing so would have provided a hand cover with insulating material that comprises strips of fur to protect the edges of the fur from wear and rendering the cover more durable and improving its appearance. 
Arnold in view of Stone and Gay does not specifically teach strips of fur that have a width of between 1 and 2 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold in view of Stone and Gay to include strips of fur that have a width of between 1 and 2 inches because doing so would have provided strips of fur having a width suitable for insulating a hand cover and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

8. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold (EP 2878218A1) as applied to claim 1 above, and further in view of Charette (US Patent Publication 2011/0155076).
a. Regarding claim 11, Arnold teaches the cover as recited in claim 1. Arnold does not specifically teach the leash cover comprises a plastic molded pre-formed cover sized for a particular leash size. Charette teaches leash cover 30 comprises a plastic [made from a flexible material such as e.g., polyethylene, polyurethane coated nylon, polyester, cotton, fleece, terry cloth, leather, nylon, polypropylene, wool, yarn, sheepskin, Tyvek® material, rayon, a synthetic material, an elastic material, or any combination thereof [0006]] molded pre-formed cover [Leash mitt 30 is made from a single piece of material and a seam is shown at the back end. However, as described herein a single piece or several pieces of material can be used. Additionally, the pieces or pieces can be molded [0033]] sized for a particular leash size [The leash mitt of the present invention, in an aspect, can be sold in small, medium and large sizes [0022]] for the purpose of providing a hand & leash covering to be worn over the hand while walking an animal with a retractable leash molded from a plastic material in small, medium and large sizes to accommodate the shape of the retractable leash and the size of the user's hand. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold to include a plastic molded pre-formed cover sized for a particular leash size as taught by Charette because doing so would have provided a hand & leash covering to be worn over the hand while walking an animal with a retractable leash molded from a plastic material in small, medium and large sizes to accommodate the shape of the retractable leash and the size of the user's hand.  

9. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold (EP 2878218A1) as applied to claim 1 above, and further in view of Brock (US 4,408,355).
 a. Regarding claim 14, Arnold teaches the cover as recited in claim 1. Arnold does not specifically teach the cover comprises head liner material. Brock teaches cover 12 comprises head liner material [interlayer 32 is made of a foam-type insulating padding having a depth of approximately three-quarters of an inch of a flexibly stiff nature so as to provide a certain degree of stiffness to muff 12, col. 2 lines 42-45] for the purpose of providing a hand warmer made of a foam-type insulating padding of a flexibly stiff nature so as to provide a certain degree of stiffness to allow the user to insert only one hand without having to use the other hand to support or hold the cover during the insertion.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold to include head liner material as taught by Brock because doing so would have provided a hand warmer made of a foam-type insulating padding of a flexibly stiff nature so as to provide a certain degree of stiffness to allow the user to insert only one hand without having to use the other hand to support or hold the cover during the insertion.  

10. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold (EP 2878218A1) as applied to claim 1 above, and further in view of Smith (US 2,727,241).
a. Regarding claim 15, Arnold teaches the cover as recited in claim 1. Arnold does not specifically teach a pocket within an interior of the leash cover to hold at least one heating element comprising a chemical hand warmer. Smith teaches pocket 11 within an interior of cover 10 to hold at least one heating element comprising a chemical hand warmer 14 [pouch 11 is, as shown, of rectilinear configuration and of size to readily removably receive a rectilinear hand warmer 14, col. 1 lines 49-51] for the purpose of providing an elongated tubular cover with a pocket within the cover configured to readily removably receive a hand warmer so a user can situate any part of either hand to receive heat from the hand warmer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold to include a pocket within an interior of the leash cover to hold at least one heating element comprising a chemical hand warmer as taught by Smith because doing so would have provided an elongated tubular cover with a pocket within the cover configured to readily removably receive a hand warmer so a user can situate any part of either hand to receive heat from the hand warmer.  

11. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold (EP 2878218A1) as applied to claim 1 above, and further in view of Johnston (US 8,839,745).
a. Regarding claim 18, Arnold teaches the cover as recited in claim 1. Arnold does not specifically teach the second end includes at least one strap configured to wrap around a distal portion of a retractable leash. Johnston teaches the second end includes at least one strap 38 [securement mechanism 38, col. 4 line 8] configured to wrap around a distal portion of retractable leash 12 [first strip 38 and the second strip 40 of the leash caddy system 10 of the present invention are able to slide along the entire lengths of their respective guide hoops allowing the leash caddy system 10 to accommodate different shape and size retractable leashes 12 as well as retractable leashes 12 having the leash 15 exit the retractable leash 12 at a top position, a middle position, and a bottom position, col. 4 lines 25-32] for the purpose of providing a retractable leash cover with a strap configured to wrap around a distal portion of a retractable leash to further secure the retractable leash within the cover.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold to include at least one strap configured to wrap around a distal portion of a retractable leash as taught by Johnston because doing so would have provided a retractable leash cover with a strap configured to wrap around a distal portion of a retractable leash to further secure the retractable leash within the cover.  

12. 	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold (EP 2878218A1) as applied to claim 1 above, and further in view of Ashbaugh (US 482,432).
a. Regarding claim 19, Arnold teaches the cover as recited in claim 1. Arnold does not specifically teach fur encircles the interior circumference of both the first and second ends and does not extend to a region between the first and second ends. Ashbaugh teaches fur D encircles the interior circumference of both the first and second ends B and does not extend to a region e between the first and second ends [FIG. 2] for the purpose of providing a hand cover with tubular fur wristlets that encircle the interior circumference of the first and second ends but do not extend to a region between the first and second ends for the protection of the wrists of the wearer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold to include fur that encircles the interior circumference of both the first and second ends and does not extend to a region between the first and second ends as taught by Ashbaugh because doing so would have provided a hand cover with tubular fur wristlets that encircle the interior circumference of the first and second ends but do not extend to a region between the first and second ends for the protection of the wrists of the wearer.

13. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arnold (EP 2878218A1) as applied to claim 1 above, and further in view of Nakatsuji et al. (US 6,045,732).
a. Regarding claim 20, Arnold teaches the cover as recited in claim 1 wherein the leash cover comprises material that is connected to form a slight funnel shape [FIG. 11]. Arnold does not specifically teach head liner material that is adhesively connected. Nakatsuji teaches head liner material 18 [The multi layer molded article of the present invention can be used as an interior part such as a head liner, col. 13 lines 29-36] that is adhesively connected [firmly bonded by the adhesive layer, col. 13 lines 26-27] for the purpose of providing a molded article made of firmly adhesively bonded head liner material suitable for use as part of a miscellaneous good in various applications.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Arnold to include head liner material that is adhesively connected as taught by Nakatsuji because doing so would have provided a molded article made of firmly adhesively bonded head liner material suitable for use as part of a miscellaneous good in various applications.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643